Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati, US PGPUB 2018/0059793 in view of Hirose et al., US PGPUB 2014/0132568 hereinafter referenced as Hirose.

As to claim 1, Hajati discloses a user interface device, comprising: a haptic actuator (haptic actuator 40, fig. 3);
a sensor configured to measure movement that is output by the haptic actuator (sensor 32, fig. 3; the method includes sensing, using a position sensor 32, a position of the field member during movement thereof, driving, using a driver 33, the haptic actuator 40, and sensing, using the driver, at least one of a drive voltage and drive current for the haptic actuator); 
a storage device (memory 62, fig. 3); 
a control circuit configured to apply a first drive signal to the haptic actuator to generate a first haptic effect, to receive, from the sensor, a measurement that describes movement of the haptic actuator in response to the first drive signal (controller 60, fig. 3; wherein the closed-loop controller 60 cooperates with the position sensor 32 and the driver 33 to determine a calibration of the haptic actuator 30 based upon the sensed position of the field member 50 and one of more of the driving voltage and driving current, wherein the one or more of the driving voltage read as the first signal);
to store the actuator model in the storage device ([0067] the closed-loop controller 60, particularly, the processor 61, stores reference patterns of movement for the field member 50 in the memory 62);
to determine, after the actuator model has been generated or updated, that a second haptic effect is to be generated by the haptic actuator, to generate a second drive signal based on a desired movement for the second haptic effect and based on the actuator model, and to control the haptic actuator to generate the second haptic effect by applying the second drive signal to the haptic actuator ([0068] the closed-loop controller processor 61 also drives the haptic actuator in a closed-loop configuration based upon the calibration of the haptic actuator and at least one reference pattern of movement of the field member. Where the driver 33 drives the haptic actuator at different frequencies, the closed-loop controller 60 determines the calibration based upon a sensed impedance of the haptic actuator at the plurality of different frequencies).
Hajati does not specifically disclose the control unit configured to generate or update, based on the measurement, an actuator model that describes how the haptic actuator moves in response to drive signals, the actuator model describing a transient characteristic of the haptic actuator, wherein the transient characteristic describes how quickly the haptic actuator responds to drive signals, 
wherein the second drive signal is generated and applied to the haptic actuator in a completely open-loop manner in which the second drive signal is not adjusted with real-time feedback.
However, in the same endeavor, Hirose discloses the control unit configured to generate or update, based on the measurement, an actuator model that describes how the haptic actuator moves in response to drive signals, the actuator model describing a transient characteristic of the haptic actuator, wherein the transient characteristic describes how quickly the haptic actuator responds to drive signals ([0295] moreover, the predetermined amount of time may be predetermined based on the amount of time required between the obtainment of the touch position by the touch information obtaining unit 103 and the driving of the actuators 102), 
wherein the second drive signal is generated and applied to the haptic actuator in a completely open-loop manner in which the second drive signal is not adjusted with real-time feedback ([0314] the driving signal generating unit 601 generates driving signals so that the sum of convolution results, in the time domain, of the transfer functions from the actuators 102 to the feedback position and the driving signals indicates the haptic signal, and the sum of convolution results, in the time domain, of the transfer functions from the actuators 102 to the non-feedback position and the driving signals indicates zero, wherein the non-feedback position read as open-loop manner).
Therefore, it would have been obvious to one ordinary skill in the art to modify the disclosure of Hajati to further include Hirose’s actuator driving mechanism in order to control a mechanical motion feedback with intention of controlling the actuators in plurality areas, in a desired manner.

As to claim 20, Hajati discloses a method of controlling a haptic actuator, the method being performed by a control circuit and comprising: applying a first drive signal to the haptic actuator to generate a first haptic effect (controller 60, fig. 3; wherein the closed-loop controller 60 cooperates with the position sensor 32 and the driver 33 to determine a calibration of the haptic actuator 30 based upon the sensed position of the field member 50 and one of more of the driving voltage and driving current, wherein the one or more of the driving voltage read as the first signal),
receiving, from a sensor, a measurement that describes movement of the haptic actuator in response to the first drive signal (sensor 32, fig. 3);
storing the actuator model in a storage device (memory 62, fig. 3; wherein the memory 62 stores the calibration of the haptic actuator 30 and the reference pattern);
([0068] the closed-loop controller processor 61 also drives the haptic actuator in a closed-loop configuration based upon the calibration of the haptic actuator and at least one reference pattern of movement of the field member),
wherein the haptic actuator belongs to a first type of haptic actuator, and wherein the actuator model of the haptic actuator is different than an actuator model of another haptic actuator that also belongs to the first type of haptic actuators (wherein the driver 33 drives the haptic actuator at different frequencies, the closed-loop controller 60 determines the calibration based upon a sensed impedance of the haptic actuator at the plurality of different frequencies).
Hajati does not specifically disclose the control unit comprising generating or updating, based on the measurement, an actuator model that describes how the haptic actuator moves in response to drive signals, the actuator model describing a transient characteristic of the haptic actuator, wherein the transient characteristic describes how quickly the haptic actuator responds to drive signals,
wherein the second drive signal is generated and applied to the haptic actuator in a completely open-loop manner in which the second drive signal is not adjusted with real-time feedback..
 ([0295] moreover, the predetermined amount of time may be predetermined based on the amount of time required between the obtainment of the touch position by the touch information obtaining unit 103 and the driving of the actuators 102),
wherein the second drive signal is generated and applied to the haptic actuator in a completely open-loop manner in which the second drive signal is not adjusted with real-time feedback ([0314] the driving signal generating unit 601 generates driving signals so that the sum of convolution results, in the time domain, of the transfer functions from the actuators 102 to the feedback position and the driving signals indicates the haptic signal, and the sum of convolution results, in the time domain, of the transfer functions from the actuators 102 to the non-feedback position and the driving signals indicates zero, wherein the non-feedback position read as open-loop manner).
Therefore, it would have been obvious to one ordinary skill in the art to modify the disclosure of Hajati to further include Hirose’s actuator driving mechanism in order to control a mechanical motion feedback with intention of controlling the actuators in plurality areas, in a desired manner.

As to claim 3, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses the transient characteristic describes how quickly the haptic actuator reaches a steady state response or a peak response, or how quickly the haptic actuator reaches a defined proportion of the steady state response or peak response, in response to drive signals (Hirose, [0183] It can be seen that the touch position P1 is strongly vibrated as the difference between vibration peaks (hereinafter referred to as amplitude level) is approximately 30 µm).

As to claim 6, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses the control circuit is configured to generate the second drive signal by determining at least one of: an amplitude, duration, or duty cycle of the second drive signal based on the actuator model of the haptic actuator (Hirose, [0330] the vibration strength is a value indicating a magnitude of oscillation. For example, the vibration strength may be a value indicating a magnitude of amplitude. Moreover, for example, the vibration strength may be a value indicating a magnitude of a relative amplitude with respect to the magnitude of a reference amplitude).

As to claim 7, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses the haptic actuator belongs to a first type of haptic actuators, wherein the actuator model describes an amount of deviation between a measured value of a characteristic that describes how the haptic (Hajati, [0066] The closed-loop controller 60 cooperates with the position sensor 32 and the driver 33 to determine a calibration of the haptic actuator 30 based upon the sensed position of the field member 50 and one of more of the driving voltage and driving current).

As to claim 8, the combination of Hajati and Hirose discloses the user interface device of claim 7. The combination further discloses the characteristic is a rise time for the haptic actuator to reach a peak response in response to drive signals, such that the actuator model describes an amount of deviation between a measured value for the rise time of the haptic actuator and a nominal value for the rise time, and wherein the control circuit is configured to determine, based on the amount of deviation between the measured value for the rise time of the haptic actuator and the nominal value for the rise time, whether the second drive signal is to include a kick-in portion at a beginning of the second drive signal (Hirose, [0183] It can be seen that the touch position P1 is strongly vibrated as the difference between vibration peaks (hereinafter referred to as amplitude level) is approximately 30 µm).

As to claim 9, the combination of Hajati and Hirose discloses the user interface device of claim 8. The combination further discloses the actuator model describes the haptic actuator as having a longer measured rise time in response to drive signals (Hajati, [0062] One approach to drive the field member 50 from the at-rest position is to increase the drive voltage or amplitude of the sinusoidal drive waveform. However, once the static friction force is overcome, the field member 50 typically rapidly accelerates and crashes or bangs into the mechanical limit stops 45a, 45b).

As to claim 14, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses a desired duration for the second haptic effect is shorter than a defined nominal rise time for the haptic actuator (Posamentier, [0023] the actuator 132 can be back-driven to brake (stop) the actuator 132 until no vibrations are detected in order to provide shorter, sharper haptic or other tactile feedback).

As to claim 15, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses the second drive signal is generated and applied to the haptic actuator in a completely open-loop manner in which the second drive signal is not adjusted with real-time feedback (Hirose, [0314] the driving signal generating unit 601 generates driving signals so that the sum of convolution results, in the time domain, of the transfer functions from the actuators 102 to the feedback position and the driving signals indicates the haptic signal, and the sum of convolution results, in the time domain, of the transfer functions from the actuators 102 to the non-feedback position and the driving signals indicates zero, wherein the non-feedback position read as open-loop manner).

As to claim 16, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses the sensor is an accelerometer, and wherein the measurement is an acceleration that is output by the haptic actuator in response to the first drive signal (Hajati, [0069]; wherein the device processor 231 or CPU may cooperate with or gather sensor data from any one or more sensors 242, for example, a touch screen display 223, an audio input transducer 229, a motion sensor 227 or orientation sensor (e.g., an accelerometer), a pressure sensor 236) etc.).

As to claim 18, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses a current sensor, wherein the first drive signal is a voltage drive signal, and wherein the control circuit is configured to receive, from the current sensor, a second measurement that describes a manner in which the voltage drive signal causes electrical current to flow into the haptic actuator, and wherein the control circuit is configured to determine the actuator model further based on the second measurement (Hajati, [0038] The electronic device 20 illustratively includes haptic actuators 40a, 40b. The haptic actuators 40a, 40b are each coupled to the controller 22, which determines user indications and operates the haptic actuators by way of applying power, current, or a voltage to a coil 44 to move a field member 50 based upon the user indication).

As to claim 19, the combination of Hajati and Hirose discloses the user interface device of claim 1. The combination further discloses the control circuit is configured to track how many haptic effects the haptic actuator has generated since the first haptic effect, to determine that the haptic actuator has generated a defined number of haptic effects since the first haptic effect, in response to a determination that the haptic actuator has generated the defined number of haptic effects, to update the actuator model by applying an additional drive signal and receiving, from the sensor, an additional measurement that describes movement of the haptic actuator in response to the additional drive signal, wherein the actuator model is updated based on the additional measurement (Hajati, [0067]; wherein the reference patterns of movement are different, with each reference pattern of movement corresponding to a desired one of different operating modes of haptic feedback).


Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati and Hirose as applied to claim 1 above, and further in view of Posamentier, US PGPUB 2013/0106589.

As to claim 4, the combination of Hajati and and Hirose does not specifically disclose the user interface device of claim 1, wherein the haptic actuator includes a motor, and wherein the actuator model describes how the motor responds to drive signals.
However, in the same endeavor Posamentier discloses the haptic actuator includes a motor, and wherein the actuator model describes how the motor responds to drive signals ([0018] the actuator 132 could, for example, include a motor for driving an eccentric rotating mass (ERM)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hajati to further include Posamentier’s motor in order to identify user’s action with intention of activating desired function effectively.

As to claim 5, the combination of Hajati, Hirose and Posamentier discloses the user interface device of claim 4. The combination further discloses the transient characteristic describes an inductance or a moment of inertia of the motor, wherein the (Posamentier, [0023] for example, the actuator 132 may be heavily over-driven for the first few milliseconds of a drive signal to overcome the actuator's inductance and inertia), 
wherein the inductance describes a first time delay between a start of a voltage signal of the plurality of voltage signals being applied to the motor and a start of electrical current flowing into the motor in response to the voltage signal, and wherein the moment of inertia describes a second time delay between a start of the electrical current generating a force or torque and a start of the motor outputting movement in response to the force or torque (Posamentier, [0003] a motor often has significant inductance and significant inertia, preventing an instantaneous response and creating high latency for the tactile feedback).

As to claim 10, the combination of Hajati and and Hirose does not specifically disclose the user interface device of claim 7. 
However, in the same endeavor Posamentier discloses the characteristic is an acceleration of the haptic actuator in response to drive signals (Posamentier, [0029] The switches 252-258 are opened and closed to connect power and ground voltages to the motor, allowing the H-bridge architecture to provide currents to either side of the motor 206 to both accelerate and brake the motor 206).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hajati to further include Posamentier’s configuration of the actuator in order to identify user’s action with intention of activating desired function effectively.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hajati and Hirose as applied to claim 1 above, and further in view of Gipson et el., US PGPUB 2015/0227204 hereinafter referenced as Gipson.

As to claim 11, the combination of Hajati and Hirose does not specifically disclose the user interface device of claim 1, wherein the desired movement for the second haptic effect is an oscillation that has a duration equal to or less than two cycles.
However, in the same endeavor, Gipson discloses the desired movement for the second haptic effect is an oscillation that has a duration equal to or less than two cycles (0140] the typical actuation pattern for the haptic actuator is an oscillating cycle in which the actuator is repeatedly deflected (strained) and then allowed to return to its undeflected state, or repeatedly deflected in alternating directions, passing through the undeflected state twice per cycle).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hajati and Hirose to further include Gipson’s haptic actuator configuration in order to reduce the power consumption of the device.

As to claim 12, the combination of Hajati, Gipson and Hirose discloses a touch screen configured to display a virtual button, wherein the second haptic effect is in response to the virtual button being clicked ([0147] a haptic signal generated in this fashion can be used as a signal for providing haptic feedback when a GUI object button is clicked, for example).

As to claim 13, the combination of Hajati, Hirose and Gipson discloses the user interface device of claim 12. The combination further discloses the user interface device is a mobile phone or an in-vehicle system (Hajati, the electronic device 20 may be another type of electronic device, for example, a cellular telephone, a tablet computer, a laptop computer, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        1/13/2021